Opinion filed December 17, 2009




                                             In The


   Eleventh Court of Appeals
                                          ___________

                                    No. 11-08-00145-CR
                                        __________

                         GLENN DAVID TURNER, Appellant

                                                V.

                              STATE OF TEXAS, Appellee



                           On Appeal from the 358th District Court

                                      Ector County, Texas

                                Trial Court Cause No. D-34,778



                            MEMORANDUM OPINION
       The jury convicted appellant, Glenn David Turner, of failing to comply with the registration
requirements for a sex offender. See TEX . CODE CRIM . PROC. ANN . art. 62.102(a) (Vernon 2006).
The trial court sentenced him to thirty-five years confinement in the Institutional Division of the
Texas Department of Criminal Justice. We affirm.
                                        Background Facts
       The indictment charged appellant with failing to report a change of employment to the local
law enforcement authority. Mary Burditt is the sex offender registrar for the City of Odessa. She
testified that appellant registered as a sex offender with her office on May 25, 2007. She further
testified that appellant did not report any job status when he initially registered with the department
and that he did not register a change in job status at any time in 2007.
         The State called Davaline Adams as a witness at trial. Adams testified that she had been
employed by Wagner Roofing for the preceding five-year period as a secretary and that she knew
appellant because he worked for her boyfriend, Jim Wagner, at Wagner Roofing. She testified that
appellant worked for Wagner Roofing from July to September 2007. During Adams’s testimony,
the State offered into evidence an IRS Form 1099 that she prepared. The 1099 tax form indicates
that Wagner Roofing paid appellant $3,558.79 in 2007. In this regard, Adams testified that appellant
worked as a contract laborer for Wagner Roofing.
                                                Analysis
         Appellant challenges the legal and factual sufficiency of the evidence in a single issue. To
determine if the evidence is legally sufficient, we must review all of the evidence in the light most
favorable to the verdict and determine whether any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319
(1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Jackson v. State, 17 S.W.3d 664,
667 (Tex. Crim. App. 2000). To determine if the evidence is factually sufficient, the appellate court
reviews all of the evidence in a neutral light. Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App.
2006) (overruling in part Zuniga v. State, 144 S.W.3d 477 (Tex. Crim. App. 2004)); Johnson v.
State, 23 S.W.3d 1, 10-11 (Tex. Crim. App. 2000); Cain v. State, 958 S.W.2d 404, 407-08 (Tex.
Crim. App. 1997); Clewis v. State, 922 S.W.2d 126, 129 (Tex. Crim. App. 1996). Then, the
reviewing court determines whether the evidence supporting the verdict is so weak that the verdict
is clearly wrong and manifestly unjust or whether the verdict is against the great weight and
preponderance of the conflicting evidence. Watson, 204 S.W.3d at 414-15; Johnson, 23 S.W.3d at
10-11.
         Appellant directs his evidentiary challenge to the evidence pertaining to the State’s allegation
that he was employed by Wagner Roofing. He contends that there is no evidence to establish that
he was employed by Wagner Roofing and that, therefore, there is no evidence of a change in his job
status. A person fails to comply with registration requirements if he or she fails to report a change
in employment status within seven days. See TEX . CODE CRIM . PROC. ANN . art. 62.057(b) (Vernon
Supp. 2009). A job status changes when a person begins employment with a new employer. See
TEX . CODE CRIM . PROC. ANN . art. 62.057(c) (Vernon Supp. 2009).

                                                    2
       As noted previously, Adams testified that she was employed as a secretary at Wagner
Roofing and that appellant worked for her boyfriend at Wagner Roofing. Appellant argues that
Adams’s testimony should be disregarded for a number of reasons, including her felony criminal
record, her inability to validate appellant’s signature on invoices purportedly submitted by him, and
the lack of evidence that the social security number on the 1099 tax form constituted appellant’s
social security number. With respect to Adams’s criminal record, the jury, as the finder of fact, was
solely responsible for determining the weight and credibility of Adams’s testimony. TEX . CODE
CRIM . PROC. ANN . art. 36.13 (Vernon 2007), art. 38.04 (Vernon 1979). As for the 1099 tax form
admitted into evidence, appellant is correct in his assertion that Adams was not able to verify through
her oral testimony that it contained appellant’s social security number. However, the State also
offered into evidence the “Pre-Release Notification Form” signed and submitted by appellant that
lists the same social security number for appellant.
       Viewing the evidence in the light most favorable to the jury’s verdict, a rational finder of fact
could have concluded that appellant’s job status changed based upon Adams’s testimony and the
1099 tax form admitted into evidence. Viewing the evidence in a neutral light, the evidence was not
so weak as to render the jury’s verdict to be clearly wrong. While Adams was unable to verify
various invoices purportedly submitted by appellant for payment, she was able to authenticate the
1099 tax form. Furthermore, her status as a secretary of Wagner Roofing provided a factual basis
to establish that she had personal knowledge of appellant’s employment with Wagner Roofing. See
TEX . R. EVID . 602. Lastly, there is no contrary evidence that conflicts with the jury’s verdict.
Accordingly, we conclude that the jury’s verdict is supported by legally and factually sufficient
evidence. Appellant’s sole issue is overruled.
                                        This Court’s Ruling
       The judgment of the trial court is affirmed.




                                                               TERRY McCALL
                                                               JUSTICE
December 17, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.


                                                  3